THE THIRTEENTH COURT OF APPEALS

                                    13-13-00070-CV


                        JIMMY VESTAL AND STEVEN VESTAL
                                        v.
                                 LILIAN MURPHY


                                   On Appeal from the
                   County Court at Law No 2 of Johnson County, Texas
                             Trial Cause No. C200900590


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.



February 6, 2014